SERVICES and facilities AGREEMENT

This SERVICES AND FACILITIES AGREEMENT  (this “Agreement”) is entered into on
January 2, 2019, effective as of January 1, 2019 (the “Effective Date”), between
Vmoso, Inc., a Delaware corporation (“Recipient”), and BroadVision, Inc., a
Delaware corporation (“Provider”).  Provider and Recipient are each referred to
herein individually as a “Party” and collectively as the “Parties”.

WHEREAS, Recipient desires to secure certain services and facilities with
respect to its business and operations; and

WHEREAS, Provider has the expertise, resources and capacity to provide such
services and facilities and is willing to undertake such work and provide such
facilities; and

WHEREAS, the Parties desire to specify the terms and conditions pursuant to
which such services and facilities will be provided; and

WHEREAS, Recipient desires to compensate Provider for such services and
facilities at arm’s-length;

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
representations and agreements set forth herein, and other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
Parties, intending to be legally bound, hereby agree as follows:

1.SERVICES

1.1.Services.  Recipient hereby engages and retains Provider to perform the
services set forth in Exhibit A as well as any additional services that may be
agreed upon in writing after the Effective Date by the Parties (the
“Services”).  Provider shall conduct the Services in accordance with all
applicable laws and regulations.  Provider shall determine the corporate
facilities used in rendering the Services and the individuals who will render
the Services.   Nothing herein shall restrict Provider or its directors,
officers or employees from engaging in any business or from contracting with
other parties, including, without limitation, other affiliates of Provider, for
similar or different services.  Provider may subcontract the provision of any or
all of the Services to its affiliates or third parties, in all cases, in
Provider’s sole discretion, provided that Provider shall be responsible for the
direction and coordination of the services of each subcontractor and each
subcontractor’s compliance with the terms and conditions of this Agreement. For
the avoidance of doubt, the employees of Provider who perform the Services will
remain Provider employees unless and until otherwise specifically agreed by
Recipient and Provider.

1.2.Cooperation; License.  Recipient shall fully cooperate with Provider to
permit Provider to perform its duties and obligations under this Agreement in a
timely manner.  Without limiting the foregoing, Recipient shall: (a) promptly
and accurately respond to requests by Provider for information, (b) promptly
provide Provider with copies of any agreements, instruments or documents in
possession of Recipient as are reasonably requested by Provider, and (c)
promptly provide Provider with any notices or other communications that
Recipient may receive from any third party related to Provider’s performance of
the Services.    Recipient agrees to grant and hereby grants to Provider
authorization to act as the Recipient’s agent as needed to perform its duties
and obligations under the Agreement, including, but not limited to, revenue
collection from third parties that are party to agreements with
Recipient.  Recipient agrees to grant and hereby grants to Provider a
non-exclusive, worldwide, royalty-free license (with rights to sublicense
through multiple tiers of sublicensees) under all intellectual property owned or
controlled by Recipient that is necessary or reasonably useful to conduct the
Services, solely to conduct the Services in accordance with the terms of this
Agreement.    



1

 

--------------------------------------------------------------------------------

 

1.3.Materials.  Recipient may provide Provider with certain tangible materials
for Provider to perform the Services.  As between the Parties, title to such
materials shall remain with Recipient.  Provider shall use such materials solely
to perform the Services and in compliance with Recipient’s
instructions.  Provider shall not sell, transfer, disclose or otherwise provide
access to such materials to any person or entity except to those affiliates and
third parties who require access to conduct the Services or related services for
Recipient.  Upon completion of the applicable Services or earlier upon
Recipient’s request, Provider shall return any unused materials to Recipient as
directed by Recipient.

1.4.Work Product.  Provider agrees that Recipient shall own all right, title,
and interest in and to all data, information and materials generated by
Recipient in the course of performance of the Services, and all discoveries,
inventions and improvements, whether patentable or not, developed, conceived or
reduced to practice in the course of performance of the Services, whether solely
by employees, agents, consultants or contractors of Provider or Recipient, or
jointly by one or more employees, agents, consultants or contractors of Provider
and one or more employees, agents, consultants or contractors of Recipient, and
all intellectual property rights arising therefrom (collectively, the “Work
Product”).  Provider shall promptly notify Recipient in writing of any Work
Product developed, conceived or reduced to practice by employees, agents,
consultants or contractors of Provider.  Provider hereby assigns and transfers
to Recipient all right, title and interest of Provider in and to all Work
Product (or if such assignment and transfer is not permitted by law, Provider
agrees to waive such rights or grant to Recipient an exclusive, fully paid,
perpetual, irrevocable, worldwide license under such rights for any and all
purposes) and agrees to take all further acts reasonably required to evidence
such assignment and transfer, or license, as applicable, to Recipient at
Recipient’s expense.  Provider represents and covenants that it has entered (or
will enter) into an agreement with each employee, agent, consultant or
contractor of Provider performing Services, pursuant to which such person shall
grant all rights in the Work Product to Provider such that Provider may convey
such rights to Recipient in accordance with this Section 1.4.  All Work Product
and any information with respect thereto shall be Confidential Information of
Recipient and shall be subject to the confidentiality provisions of
Section 4.  Work Product shall not include any Provider proprietary technology
existing prior to the Effective Date or any improvements thereto, and shall
likewise not include any other information or technology that is developed,
conceived or reduced to practice by or on behalf of Provider independent of any
activities conducted pursuant to this Agreement, all of which, as between the
Parties, shall be owned solely by Provider.

2.FACILITIES

2.1.Premises.  The parties acknowledge that the principal location from which
Provider will provide the Services to Recipient is the space leased by Provider
in suite 102 of the building located at 460 Seaport Court, in Redwood City, CA
94063 (“Premises”).

2.2.Use. Recipient will not occupy or use directly any portion of the
Premises. However, Provider’s personnel and equipment involved in providing the
Services will occupy and use the Premises.

3.PAYMENT

3.1.Service Fee.  In consideration of the Services performed by Provider during
the Term, Recipient shall pay Provider a  service fee determined as provided in
Exhibit B (the “Service Fee”,  the underlying components of which are each an
individual  “Fee”, or collectively, the “Fees”) in accordance with Section
3.4.  In addition, if the Parties agree to additional Services pursuant to
Section 1.1, for which the Service Fee is insufficient to compensate Provider,
Recipient will make payments to Provider (the “Additional Payments”) in
accordance with a budget and payment schedule agreed by the Parties, including
reimbursing all third party expenses, if applicable, incurred by Provider to
conduct the Services.



2

 

--------------------------------------------------------------------------------

 

3.2.Determination of Fees; Adjustments.  The Service Fee is intended to cover
all direct and indirect costs incurred by Provider in connection with providing
the Services and the Premises as agreed as of the Effective Date, accounted for
according to Provider’s standard accounting practices consistent with
generally-accepted accounting principles, plus a reasonable and customary
percentage mark-up of such costs.  The Parties will periodically review and
adjust such costs and percentage mark-up from time to time as necessary to
assure that the amount of each Fee is (a) at all times equal to a reasonable and
customary mark-up of Provider’s direct and indirect costs to conduct the
Services and provide the Premises, and (b) calculated such that all cost
allocations are reflected net of any Recipient revenues collected by Provider on
behalf of Recipient.  All Fees will be calculated and invoiced on a quarterly
basis. For the avoidance of doubt, the calculated and
invoiced Fees may include those costs incurred by Provider (or any of its
subsidiaries or affiliates) under the terms of any transfer pricing agreements
or other arrangements existing between Provider and any of its subsidiaries or
affiliates.

3.3.Payment.  Recipient shall pay Provider, in U.S. dollars, the
quarterly Fees before the end of the quarter that immediately follows the
quarter in which the Fees were incurred, or thirty days after receipt of invoice
from Provider if later, less any withholdings required under applicable
law.  Recipient shall pay Provider for the Additional Payments, if any,
according to the applicable budget and payment schedule.

3.4.Bookkeeping.  Provider shall maintain complete and accurate financial
records in accordance with U.S. generally accepted accounting principles during
the Term and for a period of one (1) year after the termination or expiration of
this Agreement with respect to Additional Payments incurred under this
Agreement.  Recipient will have the right, at its own expense, upon reasonable
prior notice, periodically to engage an independent, nationally recognized
accounting firm to inspect and audit the records of Provider solely with respect
to Additional Payments, provided that if such inspection and audit reveals that
Recipient has overpaid Provider with respect to any amounts due and payable
under this Agreement, Recipient shall promptly repay such amounts as are
necessary to rectify such overpayment.  Such inspection and auditing rights
shall extend throughout the Term and for a period of one (1) year after the
termination or expiration of this Agreement.

4.TERM; TERMINATION; SURVIVAL

4.1.Term.  The term of this Agreement shall commence on the Effective Date and
shall continue for a period of one year, unless earlier terminated in accordance
with this Section 4, and shall be renewable upon written consent from
both Parties (the initial term, together with any renewal terms, collectively,
the “Term”).

4.2.Termination.  Either Party may terminate this Agreement at any time upon 30
days’ written notice to the other Party.    

4.3.Effect of Termination.  Upon any termination or expiration of this
Agreement, (a) Recipient shall promptly pay to Provider all amounts due and
payable under this Agreement; and (b) each Party shall immediately discontinue
all use of the other Party’s Confidential Information and shall return to the
other Party, or, at the other Party’s option, destroy, all copies of the other
Party’s Confidential Information in tangible form then in such Party’s
possession.

4.4.Survival of Rights and Obligations.  In the event of termination of this
Agreement for any reason or expiration of this Agreement, the Parties’ rights
and obligations under Sections 1.4,  3 (with respect to amounts owed for
Services performed prior to such termination or expiration only and with respect
to Section 3.5 only for the length of time specified therein), 4.3, 4.4, 5,  6
and 7 shall survive termination or expiration of this Agreement. The termination
or expiration of this Agreement shall not



3

 

--------------------------------------------------------------------------------

 

relieve either Party of any liability under this Agreement that accrued prior to
such termination or expiration.

5.CONFIDENTIALITY

5.1.Ownership of Confidential Information.  “Confidential Information”  of a
Party means all written or oral information disclosed by or on behalf of such
Party to the other Party, before or after the Effective Date, related to the
business, research, sales, technology or operations of such Party or a third
party that has been identified as confidential or that by the nature of the
information or the circumstances surrounding disclosure a reasonable person
would understand to be considered confidential; provided that the Work Product
will be deemed Recipient’s Confidential Information.  The Parties acknowledge
that during the performance of this Agreement, each Party will have access to
certain of the other Party’s Confidential Information (including confidential
information of third parties) that the disclosing Party is required to maintain
as confidential.  Both Parties agree that all items of Confidential Information
are proprietary to the disclosing Party or such third party, as applicable, and,
as between the Parties, will remain the sole property of the disclosing Party. 

5.2.Mutual Confidentiality Obligations.   Each Party shall maintain all
Confidential Information furnished to it by or on behalf the other Party in
trust and confidence using at least the same degree of care to prevent its
unauthorized disclosure, use or publication as it uses with respect to its own
Confidential Information of a similar nature, but in all cases at least a
reasonable standard of care.  Additionally, during the Term and for five (5)
years thereafter, each Party agrees that it will (a) not use for any purpose any
Confidential Information furnished to it by or on behalf the other Party, except
as is reasonably necessary or reasonably useful for the performance of, or the
exercise of such Party’s rights under, this Agreement, and (b) not disclose any
Confidential Information furnished to it by the other Party except to its or its
Affiliates’ employees, consultants, contractors, advisors (including financial
advisors, lawyers and accountants) and others on a need to know basis, for the
sole purpose of performing its obligations or exercising its rights under this
Agreement, provided that in each case the recipient of such Confidential
Information is bound by obligations of confidentiality and non-use at least as
equivalent in scope as those set forth in this Section 5 prior to any such
disclosure.

5.3.Confidentiality Exceptions.   Notwithstanding the foregoing, the
confidentiality and non-use obligations set forth in Sections 5.1 and 5.2 will
not apply to Confidential Information to the extent that such Confidential
Information: (a) is in the public domain at the time disclosed hereunder; (b)
enters the public domain other than through any act or omission of the receiving
Party in breach of this Agreement; (c) is rightfully communicated to the
receiving Party, other than under an obligation of confidentiality, by a third
party who had no obligation (directly or indirectly) to the disclosing Party not
to disclose such information; (d) is already in the receiving Party’s possession
free of any confidentiality obligations with respect thereto at the time of
disclosure; (e) is independently developed by the receiving Party; or (f) is
approved for release or disclosure by the disclosing Party without
restriction.  

5.4.Required Disclosures.  Notwithstanding the confidentiality and non-use
obligations set forth in Sections 5.1 and 5.2, the receiving Party may disclose
particular Confidential Information of the disclosing Party to the extent that
such disclosure is required by a valid order of a court or other governmental
body having jurisdiction, or by applicable law or regulation; provided that, in
each case, the receiving Party (a) provides the disclosing Party with reasonable
prior written notice of such disclosure obligation to the extent permitted by
law, (b) reasonably cooperates and assists the disclosing Party in obtaining
such a protective order or other appropriate remedy preventing or limiting the
disclosure, and (c) discloses the minimum amount of the disclosing Party’s
Confidential Information required to comply with such court or government order,
law or regulation.  Any Confidential Information disclosed pursuant to this
Section 5.4 shall remain otherwise subject to the confidentiality and non-use
obligations set forth herein.



4

 

--------------------------------------------------------------------------------

 

6.DISCLAIMER AND LIMITATION OF LIABILITY

6.1.Disclaimer.  ALL SERVICES PROVIDED HERUNDER ARE PROVIDED “AS IS.”  PROVIDER
MAKES NO EXPRESS OR IMPLIED REPRESENTATIONS, WARRANTIES OR GUARANTEES RELATING
TO THE SERVICES OR THE QUALITY OR RESULTS OF THE SERVICES TO BE PERFORMED UNDER
THIS AGREEMENT AND EXPRESSLY DISCLAIMS ALL SUCH REPRESENTATIONS, WARRANTIES OR
GUARANTEES, INCLUDING, WITHOUT LIMITATION, ANY IMPLIED WARRANTIES OF
MERCHANTABILITY, NON-INFRINGEMENT OR FITNESS FOR A PARTICULAR PURPOSE.
 Notwithstanding the foregoing, to the maximum extent permitted, Provider will
use reasonable efforts to pass through to Recipient any warranties or
indemnification rights that Provider receives from third parties who provide
components of the Services performed hereunder by Provider.

6.2.Cap.   IN NO EVENT WILL PROVIDER’S LIABILITY IN CONNECTION WITH THIS
AGREEMENT EXCEED THE SERVICE FEE OR, IF APPLICABLE, ADDITIONAL PAYMENTS PAID TO
PROVIDER HEREUNDER IN THE LAST 12 MONTHS PREECEDING THE DATE OF ANY CLAIM.  THIS
LIMITATION APPLIES TO ALL CAUSES OF ACTION TAKEN TOGETHER, INCLUDING, WITHOUT
LIMITATION, BREACH OF CONTRACT, BREACH OF WARRANTY, NEGLIGENCE, STRICT
LIABILITY, MISREPRESENTATION AND OTHER TORTS.

6.3.Limitation; No Liability for Employees.   OFFICERS AND EMPLOYEES OF PROVIDER
WHO PROVIDE THE SERVICES TO RECIPIENT SHALL NOT BE LIABLE TO RECIPIENT OR TO ANY
THIRD PARTY, INCLUDING ANY GOVERNMENTAL AGENCY, FOR ANY CLAIMS, DAMAGES OR
EXPENSES RELATING TO THE SERVICES PROVIDED PURSUANT TO THIS AGREEMENT, AND
RECIPIENT SHALL HAVE THE ULTIMATE RESPONSIBILITY FOR THE SERVICES PROVIDED
HEREIN.  IN NO EVENT WILL PROVIDER HAVE ANY LIABILITY TO RECIPIENT FOR ANY
INDIRECT, INCIDENTAL, SPECIAL OR CONSEQUENTIAL DAMAGES ARISING OUT OF OR RELATED
TO THIS AGREEMENT, HOWEVER CAUSED AND ON ANY THEORY OF LIABILITY, WHETHER FOR
BREACH OF CONTRACT, TORT OR OTHERWISE, INCLUDING BUT NOT LIMITED TO, LOSS OF
ANTICIPATED PROFITS, LOSS OF DATA OR LOSS OF USE EVEN IF SUCH PARTY HAS BEEN
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES, PROVIDED THAT THE FOREGOING
LIMITATIONS IN THIS SECTION 6.3 SHALL NOT APPLY TO A PARTY’S INDEMNIFICATION
RIGHTS OR OBLIGATIONS SET FORTH IN ARTICLE 6. PROVIDER SHALL NOT BE LIABLE FOR
ANY LOSS OR DAMAGE TO ANY MERCHANDISE, FIXTURES, EQUIPMENT OR PERSONAL PROPERTY
OF RECIPIENT, OR ANY OTHER PARTY IN OR ABOUT THE PREMISES. 

6.4.Essential Basis of Agreement.  The Parties acknowledge and agree that the
disclaimers, exclusions and limitations of liability set forth in this Section 6
form an essential basis of this Agreement, and that, absent any of such
disclaimers, exclusions or limitations of liability, the terms of this
Agreement, including, without limitation, the economic terms, would be
substantially different.

7.INDEMNIFICATION

7.1.Indemnification by Recipient.  Recipient shall indemnify, defend and hold
harmless Provider and its officers, directors, employees, consultants,
representatives, and agents (collectively, the “Provider Indemnitees”), from any
and all losses, injuries, harms, costs or expenses, including without
limitation, reasonable attorney’s fees (collectively, “Losses”), incurred by any
Provider Indemnitee in connection with any claim, suit or action brought by a
third party arising from (a) the negligence, recklessness or willful misconduct
of any Recipient Indemnitee (as defined in Section 7.2) or (b) the breach by
Recipient of any its obligations, warranties, or representations under this
Agreement, except in each case



5

 

--------------------------------------------------------------------------------

 

to the extent that such Losses arise from (i) the negligence, recklessness or
willful misconduct of any Provider Indemnitee or (ii) Provider’s breach of its
obligations, warranties, or representations under this Agreement.



7.2.Indemnification by Provider.  Provider shall indemnify, defend and hold
harmless Recipient and its officers, directors, employees, consultants,
representatives, and agents (collectively, the “Recipient Indemnitees”), from
any and all Losses, incurred by any Recipient Indemnitee in connection with any
claim, suit or action brought by a third party arising from (a) the negligence,
recklessness or willful misconduct of any Provider Indemnitee or (b) the breach
by Recipient of any its obligations, warranties, or representations under this
Agreement, except in each case to the extent that such Losses arise from (i) the
negligence, recklessness or willful misconduct of any Recipient Indemnitee or
(ii) Recipient’s breach of its obligations, warranties, or representations under
this Agreement.

7.3.Procedure.    Any Party seeking indemnity hereunder shall (a) give prompt
written notice to the indemnifying Party of any Claim for which indemnification
is sought, (b) permit the indemnifying Party to assume full responsibility to
investigate, prepare for and defend against such claim, (c) reasonably assist
the indemnifying Party, at the indemnifying Party’s reasonable expense, in the
investigation of, preparation for and defense of such claim, and (d) not
compromise or settle such claim without the indemnifying Party’s prior written
consent. Notwithstanding the foregoing, an indemnifying Party will not settle a
claim in such a way as to require an admission of wrongdoing or negligence on
the part of any other Party, or incur a financial obligation on behalf of any
other Party, without such other Party’s written approval, which approval will
not be unreasonably withheld, delayed, or conditioned. 

8.MISCELLANEOUS

8.1.Entire Agreement.  This Agreement, including any attached schedules or
exhibits, sets forth the entire agreement and understanding between the Parties
with respect to the subject matter hereof and, except as specifically provided
herein, supersedes and merges all prior oral and written agreements, discussions
and understandings between the Parties with respect to the subject matter
hereof, and neither of the Parties shall be bound by any conditions, inducements
or representations other than as expressly provided for herein. 

8.2.Independent Contractors.  In making and performing this Agreement, Provider
and Recipient act and shall act at all times as independent contractors, and,
except as expressly set forth herein, nothing contained in this Agreement shall
be construed or implied to create an agency or partnership relationship between
them.  Except as expressly set forth herein or separately agreed by the Parties
in writing, at no time shall either Party execute any contract in the name of
the other Party, negotiate any contract in a manner that legally binds the other
Party, make commitments or incur any costs, charges or expenses or own any
property, whether tangible or intangible for, or in the name of, the other
Party.

8.3.No Third-Party Beneficiaries.  The Parties acknowledge that the covenants
set forth in this Agreement are solely for the benefit of the Parties and their
successors and permitted assigns.  Nothing herein, whether express or implied,
shall confer upon any person or entity, other than the Parties and their
successors and permitted assigns, any legal or equitable right whatsoever to
enforce any provision of this Agreement.

8.4.Notices.  All notices required or permitted hereunder shall be in writing
and shall be deemed effectively given: (a) upon personal delivery to the Party
to be notified; (b) when sent by confirmed electronic mail or facsimile if sent
during normal business hours of the recipient, and if not during normal business
hours of the recipient, then on the next business day; (c) five calendar days
after having been sent by registered or certified mail, return receipt
requested, postage prepaid; or (d) one business day after



6

 

--------------------------------------------------------------------------------

 

deposit with a nationally recognized overnight courier, specifying next day
delivery, with written verification of receipt.  All communications shall be
sent to the other Party at such Party’s address first set forth above, or at
such other address as such party may designate by 10 days’ advance written
notice to the other Party.

8.5.Amendments; Modifications.  This Agreement may not be amended or modified
except in a writing duly executed by authorized representatives of both Parties.

8.6.Assignment; Delegation.  Provider may, upon written notice to Recipient,
assign any of its rights or delegate any of its duties hereunder without the
prior written consent of Recipient.  Recipient shall not assign any rights or
delegate any duties hereunder without the prior written consent of Provider,
which consent shall not be unreasonably withheld.  Except as permitted by the
foregoing, any attempted assignment or delegation shall be null, void and of no
effect.

8.7.Severability.  If any provision of this Agreement is invalid or
unenforceable for any reason in any jurisdiction, such provision shall be
construed to have been adjusted to the minimum extent necessary to cure such
invalidity or unenforceability.  The invalidity or unenforceability of one or
more of the provisions contained in this Agreement shall not have the effect of
rendering any such provision invalid or unenforceable in any other case,
circumstance or jurisdiction, or of rendering any other provisions of this
Agreement invalid or unenforceable whatsoever.

8.8.Force Majeure.  Except with respect to payment obligations hereunder, if a
Party is prevented or delayed in performance of its obligations hereunder as a
result of circumstances beyond such Party’s reasonable control, including, by
way of example, war, riot, fires, floods, epidemics or failure of public
utilities or public transportation systems, such failure or delay will not be
deemed to constitute a material breach of this Agreement, but such obligation
will remain in full force and effect, and will be performed or satisfied as soon
as reasonably practicable after the termination of the relevant circumstances
causing such failure or delay, provided that if such Party is prevented or
delayed from performing for more than 90 days, the other Party may terminate
this Agreement upon 30 days’ written notice.

8.9.Waiver.  No waiver under this Agreement shall be valid or binding unless set
forth in writing and duly executed by the Party against whom enforcement of such
waiver is sought.  Any such waiver shall constitute a waiver only with respect
to the specific matter described therein and shall in no way impair the rights
of the Party granting such waiver in any other respect or at any other time. 
Any delay or forbearance by either Party in exercising any right hereunder shall
not be deemed a waiver of such right.

8.10.Governing Law.  This Agreement shall be governed by and interpreted in
accordance with the laws of the State of Delaware, without regard to conflicts
of law principles thereof

8.11.Counterparts.  This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute one agreement.

8.12.Headings.  The headings in this Agreement are inserted merely for the
purpose of convenience and shall not affect the meaning or interpretation of
this Agreement.

[Signature Page Follows]

﻿

 

7

 

--------------------------------------------------------------------------------

 

In Witness Whereof, the Parties have caused their duly authorized
representatives to execute this Agreement as of the Effective Date.

﻿

﻿

 

 

 

 

 

 

 

﻿

VMOSO, INC.

 

 

BROADVISION, INC.

 

﻿

 

 

 

 

 

 

 

By:

/s/ Pehong Chen

 

By:

/s/ Pehong Chen

 

﻿

 

 

 

 

 

 

 

﻿

Name:

Pehong Chen

 

 

Name:

Pehong Chen

 

﻿

Title:

Chief Executive Officer

 

 

Title:

Chief Executive Officer

 

﻿

 

 

 

 

 

 

 

﻿

﻿

﻿

﻿

 

 

--------------------------------------------------------------------------------

 

Exhibit a

SERVICES 

Recipient does not anticipate having any employees or contractors and instead
will rely on Provider to perform all services for Recipient that would
ordinarily be performed by Recipient’s workforce. These services will include
all functions necessary for the operation of Recipient’s business (which
specifically include all activities and facilities related to the ongoing
development and operation of the Clearvale and
Vmoso platforms and the My Vmoso Network development project and all systems
related thereto), including research and development, engineering, marketing,
sales, human resources, information services, telecommunications, legal,
administration and general management. The specific services to be provided from
time to time will be mutually agreed between Provider and Recipient.





 

--------------------------------------------------------------------------------

 

Exhibit B

﻿

FEES

﻿

Each Fee (including the Profit Charge, as defined below) shall be determined by
allocation of total costs incurred by BroadVision, Inc. across its entire group,
as reported in its quarterly accounts, determined as follows:

﻿

﻿

1.Salaries:  Within each region (i.e., US, EMEA and APJ), Provider will
determine, subject to Recipient’s reasonable approval, the percentage of each
employee’s total time that was devoted to providing Services to Recipient during
the quarter. The value corresponding to this percentage of each employee’s
salary for the quarter will be allocated to Recipient. The sum of the salaries
allocated to Recipient for the quarter will be a component of the Service Fee.
The company-wide total of all salaries allocated to Recipient as a percentage of
total company-wide salaries for those employees providing Services to Recipient
is the “Salary Percentage”.

2.Benefits: Within each region for each quarter, Provider will determine,
subject to Recipient’s reasonable approval, the percentage of total salaries
that total employee benefits represents. For each region, this percentage of the
total salaries allocated to Recipient multiplied by the salaries for each
respective region for the quarter will be a component of the Service Fee.

﻿

3.Severance: Within each region for each quarter, Provider will determine,
subject to Recipient’s reasonable approval, the total severance charges
applicable to each employee that was devoted to providing Services to Recipient
during the quarter. For each region, the total of all such severance
obligations apportionable to Recipient for the quarter will be a component of
the Service Fee.

﻿

4.Contractors: Within each region for each quarter, Provider will determine,
subject to Recipient’s reasonable approval, the total independent contractor and
consultant fees (the “Contractor Fees”) charged in its accounts for Services
provided to Recipient during the quarter. For each region, the total of all such
Contractor Fees apportionable to Recipient for the quarter will be a component
of the Service Fee.

﻿

5.Commission & Bonuses: Within each region for each quarter, Provider will
multiply (a) the value of all commissions and bonus payments made to all
employees providing Services to Recipient during the quarter,  by (b) the Salary
Percentage, the resulting product of which will be allocated to Recipient as a
component of the Service Fee.

﻿

6.Supplies/Computers/Telecommunications:  Within each region for each quarter,
Provider will multiply (a) the total costs reported in its accounts for all
supplies, computer, and telecommunications expenses (subject to Recipient’s
reasonable approval) by (b) the Salary Percentage, the resulting product of
which will be allocated to Recipient as a component of the Service Fee.

﻿

7.Travel & Expenses (including use of automobiles):  Within each region for each
quarter, Provider will multiply (a) the total costs reported in its accounts
for all travel expenses (subject to Recipient’s reasonable approval) by (b) the
Salary Percentage, the resulting product of which will be allocated to Recipient
as a component of the Service Fee.

﻿





 

--------------------------------------------------------------------------------

 

8.Legal & Professional:  Within each region for each quarter, the total legal
and professional fees allocated to Recipient by Provider for the quarter will be
a component of the Service Fee.

﻿

9.Marketing:  Within each region for each quarter, the total marketing fees
allocated to Recipient by Provider for the quarter will be a component of the
Service Fee.

﻿

10.Bad debt - specific:  The Service Fee will include specific bad debt charges
reported by Provider in its accounts, insofar as those charges relate to
customers of Recipient.

﻿

11.Bad debt – general:  The Service Fee will include a percentage of the charge
for general bad debt provisions, where such percentage is calculated as
Recipient's revenue for the quarter divided by the aggregate of Provider’s and
Recipient’s revenue for the  quarter, where such revenue figures are as reported
in Provider’s accounts.

﻿

12.Office Rent Fee:  Within each region (i.e., US, EMEA and APJ), Provider will
determine, subject to Recipient’s reasonable approval, the percentage of each
employee’s (and each contractor’s) time that was spent in the office
(“Equivalent Person-time-in-office”).  Provider will then compare the aggregate
Equivalent Person-Time-in-Office for such persons providing services to
Recipient with the aggregate for such persons not providing services to
Recipient, and use the resulting ratio to determine the costs falling under the
category of  “Facilities” in its accounts, which should comprise a component of
the Service Fee.

﻿

13.Other Operating Costs: Within each region for each quarter, Provider will
multiply (a) the value of all applicable operating expenses not listed above
(subject to Recipient’s reasonable approval) that were reported by Provider
under the heading “Other Operating Costs” in its accounts, by (b) the Salary
Percentage, the resulting product of which will be allocated to Recipient as a
component of the Service Fee.

﻿

14.Profit Charge: A “Profit Charge” representing one percent (1%) of the total
Fees (calculated as the aggregate of all Fee components listed in items 1
through 13 above), or any alternate percentage as the Parties may agree, from
time to time, shall be assessed in addition to the total value of each quarterly
invoice.

﻿

﻿

﻿

﻿

﻿



 

--------------------------------------------------------------------------------